EXHIBIT 10.2

CONFIDENTIAL

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of December 31, 2010, by and
between Monarch Bank, a Virginia banking company (the “Company”), and Brad E.
Schwartz (the “Officer”).

The parties, intending to be legally bound, agree as follows:

1. Employment and Acceptance. The Officer shall be employed and have the title
“Chief Executive Officer, Monarch Bank and Chief Executive Officer, Monarch
Financial Holdings, Inc., the parent of Monarch Bank” The Officer shall have
duties, title, and responsibilities as may be reasonably assigned to him or
modified from time to time by the Company. The Officer hereby accepts and agrees
to such employment and agrees to carry out his duties and responsibilities to
the best of his ability in a competent, efficient and businesslike manner.
During the term of this Agreement, the Officer: (i) shall devote his attention,
skill, and efforts full-time to the faithful performance of his duties
hereunder; provided, however, that from time to time with the prior approval of
the Company, the Officer may serve on the boards of directors of, and hold any
other offices or positions in, non-profit organizations which will not present
any conflict of interest with the Company, unfavorably affect the performance of
Officer’s duties pursuant to this Agreement or violate any applicable statute or
regulation; and (ii) shall not engage in any business or activity competitive
with or antagonistic toward the business interests of the Company.

2. Term of Employment. This Agreement is effective December 31, 2010 (the
“Commencement Date”) and will expire on December 31, 2012, unless sooner
terminated as provided herein (the “Employment Period”). The last day of the
Employment Period is sometimes referred to as the “Expiration Date.” The term of
this agreement shall automatically extend for an additional 24-month period
beginning on the day after the Expiration Date, and on each Expiration Date
thereafter, provided that the term shall not so extend if the Company provides
written notice to the Officer at least 12 months prior to the Expiration Date
indicating the Company’s desire not to extend the term of the agreement. The
parties expressly agree that the provisions of Section 5 hereof will continue in
effect following the expiration of the Agreement, or any extensions thereof.

3. Compensation and Benefits.

(a) Base Salary. The Company shall pay the Officer an annual base salary (the
“Base Salary”), which will be payable in accordance with the payroll practices
of the Company applicable to all officers. The Base Salary will be that salary
in effect on December 31, 2010 and continue at a minimum of that amount for the
term of this employment agreement.

(b) Benefits. The Officer will be entitled to participate in and receive the
benefits of any retirement benefit plan, life insurance, profit sharing,
employee stock ownership, and other plans, benefits and privileges of the
Company that may be in effect from time to time, to the extent the Officer is
eligible under the terms of those plans and programs.

(c) Incentive Compensation Clawback and Repayment. Any incentive compensation
the Officer receives, to be established by individual or group bonus programs
from time to time, or through this agreement, may be required to be repaid under
the Company’s clawback provisions. If the Company is required to restate its
financial statements because of material noncompliance with any

 

1



--------------------------------------------------------------------------------

financial reporting requirement under securities laws, the Company is required
to recover from any current or former executive officer who received
incentive-based compensation, including restricted stock, during the three year
period preceding the date on which the restatement is required, any amount in
excess of the amounts that would have been paid to the Officer under the
Company’s restated financial statements. The excess portion of the incentive
payout is defined as the difference between the actual payout under the original
financials and the amount payable under the restated financials. The excess
portion will be repaid regardless of the Officers knowledge or approval of the
original financial reporting rules and standards followed to produce the
originally stated financial statements.

(d) Business Expenses. The Company will reimburse Officer or otherwise provide
for or pay for all reasonable expenses incurred by Officer in furtherance of, or
in connection with, the business of the Company, including, but not by way of
limitation, travel expenses, club fees and dues, and memberships in professional
organizations. The Company will reimburse Officer for spousal travel expenses
related to business functions attended by Officer and spouse. All business
expenses are subject to such reasonable documentation and other limitations as
may be established from time to time by the Chief Executive Officer or the Board
of Directors of the Company.

(e) Automobile. The Company may also provide the Officer with an appropriate
monthly automobile allowance, at the discretion of the Chief Executive Officer.
At the discretion of the Board of Directors, an Officer may be provided with an
appropriate automobile, and if so the Company will cover all costs associated
with the operation of that automobile, including insurance, maintenance, and
fuel.

(f) Paid Time Off. The Officer will be entitled to paid time off per year, based
on the Company’s standard schedule, to be taken at such times and intervals as
shall be determined by the Officer, with the approval of their supervisor, which
approval shall not be unreasonably withheld. Due to the demands of the position
up to five days of paid time off may be carried over from one calendar year into
the next year.

4. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Officer’s employment hereunder shall terminate, but not his
restrictions on competition and solicitation, which shall survive any
termination, except a termination based on death or disability, under the
following circumstances and shall be subject to the following provisions:

(a) Death. If the Officer dies while employed by the Company during the terms of
this contract, the Company will continue to pay an amount equal to the Officer’s
then current Base Salary to the Officer’s spouse or other designated beneficiary
for six calendar months after the Officer’s death, with such payments to be made
on the same periodic dates as salary payments would have been made to the
Officer had he not died.

(b) Disability. The Officer’s employment hereunder may be terminated at any time
because of the Officer’s Disability, defined as a condition where the Officer
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 6 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company. The Board, in its sole
discretion, shall determine whether a Participant has incurred a Disability and
its determination shall be binding for purposes of this Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding termination under this subsection, Officer shall be eligible for
participation in the Company’s long-term disability policy subject to its terms.
The Company shall provide continued welfare plan benefits in the Company’s
health and welfare plans for the benefit of the Officer for a period of twelve
months after the date of such termination subject to his eligibility under the
provisions of the then-current plan.

(c) Termination by the Company for Cause. The Officer’s employment may be
terminated at any time without further liability on the part of the Company
effective immediately by a two-thirds vote of the Board of Directors of the
Company for Cause by written notice to the Officer setting forth in reasonable
detail the nature of such Cause:

(i) Continued failure by the Officer for reasons other than Disability to follow
reasonable instructions of the Chief Executive Officer of the Company or
policies of the Board of Directors of the Company after being advised in writing
of such failure, including specific actions or inaction on the part of the
Officer and the particular instruction or policy involved, and if both
reasonable and feasible, being given a reasonable opportunity and period (as
determined by the Board of Directors of the Company) to remedy such failure;

(ii) Conviction of a felony or any crime of moral turpitude;

(iii) Commission of an act of embezzlement or fraud against the Company or any
subsidiary or Affiliate thereof;

(iv) Any act or omission constituting dishonesty of the Officer with respect to
the Company or any subsidiary or Affiliate thereof; and/or

(v) Any other willful or reckless conduct which substantially harms the
reputation and/or interest of the Company, any subsidiary or Affiliate, and/or
its/or their directors, officers or employees.

(d) Termination by the Company Without Cause. The Officer’s employment may be
terminated without Cause by a two-thirds vote of the Board of Directors of the
Company effective immediately by written notice to the Officer. In the event of
termination without Cause, the Officer shall be entitled to twelve months of
continuation of his salary and twelve months of the Company’s then-current
contribution to its welfare plan benefits in the Company’s health and welfare
plans plus any vested benefits. No other compensation or benefits will be
provided. Any payment to be made pursuant to this subsection 4(d) shall not be
made and any prior payment shall be subject to repayment in full should Officer
violate any of his obligations under Section 5 hereof.

(e) Resignation by Officer. Should Officer resign his employment hereunder for
reasons other than disability, this Agreement shall terminate, provided however
that his obligations under Section 5 hereof shall continue after his
resignation. In the event of resignation by Officer, the Officer shall be
entitled to twelve months of continuation of his salary and twelve months of the
Company’s then-current contribution to its group health plan plus any vested
benefits. No other compensation or benefits will be provided. Any payment to be
made pursuant to this subsection 4(e) shall not be made and any prior payment
shall be subject to repayment in full should Officer violate any of his
obligations under Section 5 hereof.

 

3



--------------------------------------------------------------------------------

(f) Retirement. Should Officer retire from the service of the Company his
compensation and benefits payable hereunder shall cease on his last date of
employment and this Agreement shall terminate, provided however that his
obligations under Section 5 hereof shall continue after his resignation or
retirement. Retirement is defined as a departure from the Company on or after
the date the Officer attains age sixty-five (65).

5. Covenants of the Officer.

(a) Non-competition. The Officer agrees that during the Employment Period and
for a one-year period following the expiration or termination of his employment
for any reason, including resignation or retirement, the Officer will not as a
principal, agent, employee, employer, investor, partner, joint venture
participant or in any other individual or representative capacity whatsoever,
engage in a Competitive Business anywhere in the Bank’s Market Area (as such
terms are defined below) in a competitive capacity that requires him to hold a
similar office or to engage in similar duties to those which he held on behalf
of the Company and any of its Affiliates prior to or during the Employment
Period. Notwithstanding the foregoing, the Officer may purchase or otherwise
acquire up to (but not more than) 1% of any class of securities of any business
enterprise (but without otherwise participating in the activities of such
enterprise) that engages in a Competitive Business in the Market Area and whose
securities are listed on any national or regional securities exchange or have
been registered under Section 12 of the Securities Exchange Act of 1934.

(b) Non-solicitation. The Officer further agrees that during the Employment
Period and for a one-year period following the expiration or termination of his
employment for any reason, including resignation or retirement, he will not
directly or indirectly: (i) solicit, induce, attempt to solicit or induce, or
accept the competitive business of any customer or client of the Company or its
Affiliates with whom the Officer had contact or about whom or which Officer
learned of or received proprietary information as a result of his employment
with the Company, to terminate, diminish, or materially alter in a manner
harmful to the Company the relationship of such customer or client with the
Company or its Affiliates; (ii) solicit, induce, encourage, or participate in
soliciting, inducing, or encouraging any employee to terminate his or her
employment with the Company or any of its Affiliates; or (iii) hire, employ, or
engage in business with or attempt to hire, employ, or engage in business with
any person employed by the Company or any of its Affiliates or who has left the
employment of the Company or any of its Affiliates within the preceding six
months.

(c) Survival of Restrictive Covenants. Excepting only a termination by the
Company for the Officer’s death or Disability, the provisions of subsections
5(a) and (b) shall survive any expiration or termination hereof, regardless of
which party initiated the termination or the cause or reason, if any, thereof.

(d) Definitions. As used in this Agreement, the term “Competitive Business”
means a financial services business which includes one or more of the following
activities: consumer and commercial banking, residential and commercial mortgage
lending, securities brokerage and asset management; the term “Bank Market Area”
means the area within a thirty-five mile radius of the Bank’s headquarters or
within ten miles of any banking office that the Company has established and from
which Officer has conducted Company business and which the Company is continuing
to operate at the time of termination or expiration of the Officer’s employment
“Mortgage Market Area” means the area within a thirty-five mile radius of the
Mortgage Company’s headquarters or within ten miles

 

4



--------------------------------------------------------------------------------

of any mortgage office that the Company has established and from which Officer
has conducted Company business and which the Company is continuing to operate at
the time of termination or expiration of the Officer’s employment. The term
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company; and the term “Person” means any person, partnership, corporation,
company, group or other entity.

(e) Non-renewal of the Agreement. In the event the Company elects not to renew
this Agreement in accordance with Section 2, the provisions of Sections 5(a) and
(b) shall not apply in connection with the termination of the Officer’s
employment after the Expiration Date.

(f) Confidentiality. During the Employment Period and thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, the Officer shall not, without the
written consent of a person duly authorized by the Company, disclose to any
person (other than his personal attorney, or an officer of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by the Officer of his duties as an employee
of the Company) or utilize in conducting a business any confidential information
obtained by him while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure. For purposes
of this Agreement, “Confidential Information” shall include, but not be limited
to, compensation details, trade secrets, methods of operation, names and lists
of customers, prospective customers and their agents, advertising and
promotional materials and methods, cost and pricing information, the special
requirements of any Company customer or prospective customer, price quotations
to customers and prospective customers, sales records, profit and loss
information, computer programs, management information systems and data,
training materials, selling and pricing procedures, financing methods, personnel
records and data and related information, business plans, internal financial
statements and projections, legal documents, including but not limited to
contracts, sample legal forms, standard operating procedures and policies, and
any other information which would or reasonably could be used by an enterprise
competing with the Company to gain a competitive advantage over the Company.
Officer agrees that the Confidential Information has independent economic value
and that the Company takes steps to maintain and protect the Confidential
Information. Officer agrees that all of the Company’s Confidential Business
Information shall be deemed as Trade Secrets as defined under the Virginia
Uniform Trade Secrets Act as set forth in Va. Code Ann. §§ 59.1-336.

(g) Reasonableness of Restrictions. Officer and the Company have examined in
detail these restrictive covenants and agree that the restraints imposed on
Officer are reasonable in light of the legitimate interests of Officer and the
Company, and it will not have an unduly adverse impact on Officer’s ability to
earn a livelihood. Officer expressly agrees that the definition of Competitive
Business included herein is an accurate description of the Company’s business
activities. Officer agrees that if suit is brought to enforce the restrictive
covenants contained in this Agreement, a previous breach by the Company of the
Agreement shall not serve as a defense to the suit or any requested relief.

6. Regulatory Provisions.

(a) If Officer is suspended and/or temporarily prohibited from participating in
the conduct of Company’s affairs by a notice served under the Federal Deposit
Insurance Act or any Virginia State

 

5



--------------------------------------------------------------------------------

or Federal Regulatory Order, Company’s obligations under this Agreement shall be
suspended as of the date of service. If the charges in the notice are dismissed,
Company shall (i) pay Officer all or part of the compensation withheld while its
obligations under the Agreement were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

(b) If Officer is removed and/or permanently prohibited from participating in
the conduct of Company’s affairs by an order issued under the Federal Deposit
Insurance Act or any Virginia State or Federal Regulatory Order, all obligations
of the Company under this Agreement shall terminate as of the effective date of
the order, but the Officer’s vested rights shall not be affected.

(c ) If Company is in default as defined in the Federal Deposit Insurance Act or
any Virginia State or Federal Regulatory Order, all obligations under this
Agreement shall terminate as of the date of default, but the operation of this
subparagraph 6.(c) shall not affect any of Officer’s vested rights.

(d) The Company will use its commercially reasonable efforts to mitigate any
adverse impact of subparagraphs 6.(a), 6.(b) and 6.(c ) on the Officer.

7. Assignability. The Company shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said corporation, company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a party hereto. The Officer may not
assign or transfer this Agreement or any rights or obligations hereunder.

8. Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:

  

Chairman of the Board of Directors

  

Monarch Bank

  

1435 Crossways Boulevard

  

Chesapeake, Virginia 23320

To the Officer:

  

Brad E. Schwartz

  

1264 Barn Brook Road

  

Virginia Beach, VA 23454

9 Indemnification. The Company agrees to indemnify the Officer (and his heirs,
executors, and administrators) to the fullest extent permitted under applicable
law and regulations against any and all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or any subsidiary of it (whether or not he continues
to be a director or officer at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such

 

6



--------------------------------------------------------------------------------

settlements to be approved by the Board, if such action is brought against the
Officer in his capacity as an officer or director of the Company or any of its
subsidiaries. Indemnification for expense shall not extend to matters for which
the Officer has been terminated for Cause. Nothing contained herein shall be
deemed to provide indemnification prohibited by applicable law or regulation.
Notwithstanding anything herein to the contrary, the obligations of this
Section 8 shall survive the term of this Agreement by a period of seven years.

10. Costs of Enforcement. Should either party find it necessary to seek
enforcement of any provision hereof, the prevailing party in such action shall
be entitled to his or its costs and expenses, including reasonable attorneys’
fees, up to a maximum of $30,000.

11. Restrictive Covenants of the Essence. The restrictive covenants on the
Officer set forth herein are of the essence of this Agreement; they shall be
construed as independent of any other provision in this Agreement. The existence
of any claim or cause of action of the Officer against the Company, whether
predicated on this Agreement or not, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants contained herein.

12. Injunctive Relief.

(a) Irreparable Injury. The Company and Officer agree that due to the Officer’s
lengthy and extensive knowledge of the financial industry in his or her
respective market and of the Company in particular, he would be an especially
effective competitor and that irreparable injury will result to the Company in
the event Officer violates any obligation contained in Section 5 of this
Agreement. Officer acknowledges that the remedies at law for any breach by
Officer of such provisions will be inadequate and that the Company shall be
entitled to injunctive relief against Officer, in addition to any other remedy
that is available.

(b) No Injunction Bond. Officer agrees that should injunctive relief be sought
to restrain such violation(s) by Officer and/or others acting in concert or
participating with Officer, such relief will not require the posting of an
injunction bond.

(c) Injunction Measured from Date of Entry. Officer agrees that the
confidentiality, non-competition, and non-solicitation obligations contained
herein shall be extended by the length of time which Officer shall have been in
breach of any of said provisions. Accordingly, Officer recognizes that the time
periods included in the restrictive covenants contained herein shall begin on
the date a court of competent jurisdiction enters an order enjoining Officer
from violating such provisions.

13. Amendment / Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Officer and such officer or officers as may be
specifically designated by the Board of Directors of the Company to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. This Agreement supersedes and replaces all prior
employment agreements between the Company and the Officer. For purposes of this
Agreement, the term “Company” includes any parent or subsidiaries of the
Company, including Affiliates, any of which shall be awarded to the protections
of Section 5 hereof to the same extent as the Company.

 

7



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, and specifically the
City of Chesapeake.

16. Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Officer acquires a right to receive
benefits from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

17. Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

18. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. It is
the intention of the parties that the provisions of the restrictive covenants
herein shall be enforceable to the fullest extent permissible under the
applicable law. If any clause or provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each clause or provision of this Agreement which is
illegal, invalid or unenforceable, there shall be added, as part of this
Agreement, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and as may be legal, valid
and enforceable.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

MONARCH BANK By:  

/s/ Jeffrey F. Benson

  Chairman of the Board OFFICER:

/s/ Brad E. Schwartz

 

9